FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 BOBBY S. DUTTA,                                   No. 16-17216
                      Plaintiff-Appellant,
                                                     D.C. No.
                      v.                          3:14-cv-04292-
                                                       CRB
 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY,
              Defendant-Appellee.                     OPINION

          Appeal from the United States District Court
              for the Northern District of California
        Charles R. Breyer, Senior District Judge, Presiding

                   Submitted March 14, 2018 *
                    San Francisco, California

                        Filed July 13, 2018

   Before: Richard A. Paez and Sandra S. Ikuta, Circuit
      Judges, and Eric N. Vitaliano, ** District Judge.

                   Opinion by Judge Vitaliano

    *
     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    **
      The Honorable Eric N. Vitaliano, United States District Judge for
the Eastern District of New York, sitting by designation.
2                     DUTTA V. STATE FARM

                          SUMMARY ***


            Fair Credit Reporting Act / Standing

    The panel affirmed the district court’s summary
judgment in favor of the defendant in an action under the
Fair Credit Reporting Act.

   The plaintiff alleged that the defendant violated the
FCRA’s procedural requirement that a prospective employer
provide a job applicant with a copy of his consumer credit
report, notice of his FCRA rights, and an opportunity to
challenge inaccuracies in the report “before taking any
adverse action based in whole or in part on the report.”

    The panel held that the district court did not err in
considering a declaration filed with the defendant’s
summary judgment reply papers because the plaintiff failed
to object and thus waived any challenge to the admissibility
of the declaration.

    Following Spokeo, Inc. v. Robins, 136 S. Ct. 1540
(2016), and Robins v. Spokeo, Inc., 867 F.3d 1108 (9th Cir.
2017), the panel held that the plaintiff lacked Article III
standing. The plaintiff showed that the statutory provision
was established to protect his concrete interests in ensuring
that employment determinations are not affected by
incorrect credit information.      He did not, however,
demonstrate how the specific violation of 15 U.S.C.



    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                  DUTTA V. STATE FARM                      3

§ 1681b(b)(3)(A) alleged in the complaint actually harmed
or presented a material risk of harm to him.


                        COUNSEL

James A. Francis, David A. Searles, John Soumilas, and
Jordan M. Sartell, Francis & Mailman P.C., Philadelphia,
Pennsylvania; Deborah L. Raymond, Law Offices of
Deborah L. Raymond, Del Mar, California; Robert S. Sola,
Robert S. Sola P.C., Portland, Oregon; Micah S. Adkins, The
Adkins Firm P.C., Birmingham, Alabama; for Plaintiff-
Appellant.

Tiffany L. Powers, Lisa H. Cassilly, and Brooks A. Suttle,
Alston & Bird LLP, Atlanta, Georgia; Douglas R. Hart and
Jennifer B. Zargarof, Sidley Austin LLP, Los Angeles,
California; for Defendant-Appellee.


                        OPINION

VITALIANO, District Judge:

    Bobby S. Dutta appeals the district court’s grant of
summary judgment to State Farm Mutual Automobile
Insurance Company (“State Farm”) on his claim that State
Farm violated provisions of the Fair Credit Reporting Act of
1970 (“FCRA”). The relevant FCRA provisions require a
prospective employer to provide a job applicant with a copy
of his consumer credit report, notice of his FCRA rights, and
an opportunity to challenge inaccuracies in the report
“before taking any adverse action based in whole or in part
on the report.” 15 U.S.C. § 1681b(b)(3)(A). In granting
State Farm’s motion for summary judgment, the district
4                  DUTTA V. STATE FARM

court did not reach the merits of Dutta’s claim because it
determined that Dutta failed to establish an injury-in-fact,
and, as a consequence, lacked Article III standing. Dutta
argues that the district court erroneously applied relevant
case law regarding Article III standing and also erred in
relying upon facts set forth only in a declaration that State
Farm submitted as an exhibit to its reply brief. We disagree
with both arguments and affirm.

                               I.

    FCRA was enacted in 1970 “to ensure fair and accurate
credit reporting, promote efficiency in the banking system,
and protect consumer privacy.” Safeco Ins. Co. of Am. v.
Burr, 551 U.S. 47, 52 (2007). By 1996, though, Congress
became concerned that FCRA had so enabled “employers to
obtain consumer reports on current and prospective
employees” that employees might be “unreasonably
harm[ed] . . . if there [were] errors in their reports.” S. Rep.
No. 104-185, at 35 (1995); see also S. Rep. No. 108-166, at
5–6 (2003) (noting that in 1996 Congress recognized “the
significant amount of inaccurate information that was being
reported by consumer reporting agencies and the difficulties
that consumers faced getting such errors corrected”).
Responding to these concerns, Congress adopted remedial
amendments requiring employers to provide job applicants
with a copy of their credit report and to afford job applicants
the opportunity to respond to the report before taking any
adverse action based on it. See S. Rep. No. 104-185, at 35.
The relevant amendment is codified at 15 U.S.C.
§ 1681b(b)(3)(A), and reads, in pertinent part:

       [I]n using a consumer report for employment
       purposes, before taking any adverse action
       based in whole or in part on the report, the
       person intending to take such adverse action
                  DUTTA V. STATE FARM                      5

       shall provide to the consumer to whom the
       report relates—

           (i) a copy of the report; and

           (ii) a description in writing of the rights
           of the consumer under this subchapter, as
           prescribed by the Bureau [of Consumer
           Financial Protection] under section
           1681g(c)(3) of this title.

FCRA provides, further, that “[a]ny person who willfully
fails to comply with any requirement imposed under this
subchapter with respect to any consumer is liable to that
consumer.” 15 U.S.C. § 1681n(a).

    Dutta’s sole claim against State Farm falls squarely
within the confines of the amendment. On March 3, 2014,
Dutta applied for employment with State Farm through the
company’s Agency Career Track (“ACT”) hiring program.
As a preliminary step on the ACT pathway to hiring, Dutta
was required to, and did, sign an authorization permitting
State Farm to obtain his consumer credit report. Consumer
credit reports are a critical component in State Farm’s
decision-making process when evaluating applications in the
ACT program. State Farm examines the 24-month credit
history of every ACT applicant, viewing it as an indicator of
the applicant’s practical ability to market financial and
insurance-related products and services. As relevant here, if
the applicant’s credit report indicates a charged-off account
greater than $1000 or three or more 90-day late payments,
6                    DUTTA V. STATE FARM

the applicant is disqualified from continuing in the ACT
program. 1

    There is no dispute that Dutta was denied admission to
the ACT program and that his poor credit history was the
cause of his disqualification. Dutta’s grievance is that the
credit report obtained by State Farm contained errors, which
State Farm considered without providing him sufficient
notice under FCRA. He claims that, on March 11, 2014,
State Farm employee Roberta Thomas phoned him and told
him that, because of a charged-off debt and two loan
delinquencies, his employment application was rejected and
that the decision was final. 2 Three days later, on March 14,
2014, Dutta received a pre-adverse action notice, dated
March 11, 2014 (“Statutory Notice”), which enclosed a copy
of the credit report. The cover letter instructed Dutta to
contact State Farm “within five days” if the report contained
any inaccurate or incomplete information. Dutta followed
those instructions by contacting State Farm on March 17,
2014, to dispute the report’s accuracy. Specifically, he
stated that although the charged-off debt listed in the report
was dated February 28, 2014, which would be within State
Farm’s 24-month look back period, he had not made a
payment on that debt since 2010—well outside the 24-month
period. He also explained that the past delinquencies were
modified mortgage loans and that he had made trial
payments “much earlier than what was reported in the credit
report.” The next day, on March 18, 2014, a State Farm
    1
      Clearing this hurdle, however, does not mean that the applicant
will be hired. Although candidates who meet the guidelines for
acceptance will move on to the next phase of the ACT program, they are
not guaranteed employment with State Farm.
     2
       State Farm does not deny that Thomas spoke with Dutta but denies
that she told him the decision was final.
                       DUTTA V. STATE FARM                               7

employee informed Dutta by email that he was now deemed
withdrawn from the ACT program.

    Dutta subsequently brought this action for damages,
alleging that State Farm denied his employment application
based on his credit report without providing him sufficient
notice under FCRA. State Farm moved for summary
judgment on July 25, 2016, and later attached the
Declaration of Bridgette Beasley (“Beasley Declaration”), a
State Farm employee, to its reply papers. Dutta did not
object in the district court to the consideration of the Beasley
Declaration nor did he request an opportunity to file a sur-
reply to it. Relying on facts in the Beasley Declaration, the
district court granted summary judgment to State Farm. The
court concluded that, in the absence of “an injury in fact,”
Dutta lacked standing to sue on the FCRA violation he had
alleged. Dutta timely appealed.

                                    II.

    The district court had jurisdiction under 28 U.S.C.
§ 1331 and 15 U.S.C. § 1681p. 3 We have jurisdiction under
28 U.S.C. § 1291. This court reviews de novo the district
court’s decision to grant summary judgment. Bergt v. Ret.
Plan for Pilots Employed by MarkAir, Inc., 293 F.3d 1139,
1142 (9th Cir. 2002).




    3
       Although we affirm the district court’s determination that it lacked
subject matter jurisdiction over Dutta’s claim due to lack of standing, “a
trial court does have jurisdiction to determine its own jurisdiction.”
Wells Fargo & Co. v. Wells Fargo Exp. Co., 556 F.2d 406, 430 n.24 (9th
Cir. 1977).
8                       DUTTA V. STATE FARM

                                    III.

    A. The Propriety of the Record

    Dutta takes level aim at the district court’s consideration
of and reliance upon the Beasley Declaration, which was the
only source of admissible proof as to why Dutta’s credit
report would have disqualified him from acceptance in the
ACT program. Dutta contends that the district court’s
reliance on the Beasley Declaration was improper under
Ninth Circuit precedent since the declaration was attached to
State Farm’s summary judgment reply papers and he was
given no opportunity to respond to it. We disagree.

     It is a basic principle that a party appearing before a court
is charged with the understanding of that court’s rules of
procedure. The district court’s rules of practice permit the
filing of affidavits and declarations in reply to opposition
papers. N.D. Cal. Civ. L. R. 7-3(c). Where the opposing
party believes he has been unfairly disadvantaged by a new
factual matter included in a reply affidavit or declaration, the
practice rules provide a mechanism to seek relief. The
district court’s Rule 7-3(d) provides the aggrieved party with
the opportunity to object to the district court’s consideration
of the newly submitted evidence or to request leave to file a
sur-reply opposition to it. N.D. Cal. Civ. L. R. 7-3(d). 4


    4
        N.D. Cal. Civ. L. R. 7-3(d)(1) provides:

           If new evidence has been submitted in the reply, the
           opposing party may file and serve an Objection to
           Reply Evidence, which may not exceed 5 pages of
           text, stating its objections to the new evidence, which
           may not include further argument on the motion. The
           Objection to Reply Evidence must be filed and served
                    DUTTA V. STATE FARM                          9

    Plainly, the practice rules recognize the potential
inequities that might flow from the injection of new matter
at the last round of briefing. At the same time, the fact that
a ground to object to that new matter is available does not
command that the objection be sustained. Indeed, in the
context of summary judgment, it may be in the interests of
judicial economy to overrule an objection to late-filed
dispositive evidence. In such circumstances, a sustained
objection does not dispose of the new matter for all time.
Rather, the new matter will likely hibernate until it winds its
way back at trial. Understanding the potential for unfairness
inherent in an unusual submission of new factual matter, the
practice rules contemplate relief for the opposing party, but
such relief is not limited to simply striking the new matter
from consideration. Mitigation of any unfairness, following
objection, may take the form of granting the objecting party
leave to file a sur-reply opposition to the new matter. See
Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996)
(“[W]here new evidence is presented in a reply to a motion
for summary judgment, the district court should not consider
the new evidence without giving the [non-]movant an
opportunity to respond.”) (alteration in original) (citation
omitted); SEC v. Sabrdaran, 252 F. Supp. 3d 866, 889 (N.D.
Cal. 2017) (overruling objection to new evidence submitted
in reply papers where the court provided the opposing party
with “an opportunity to file a supplemental submission
responding” to the new evidence).

    Ultimately, and dispositive of Dutta’s objection to the
district court’s consideration of the Beasley Declaration,

       not more than 7 days after the reply was filed. Fed. R.
       Civ. P. 6(d), which extends deadlines that are tied to
       service (as opposed to filing), does not apply and thus
       does not extend this deadline.
10                 DUTTA V. STATE FARM

Dutta did the one thing that a party claiming to be aggrieved
by an improper reply submission may not do—he did
nothing. If a party does not object to or challenge the
improper submission of new evidence before the district
court, the party who fails to object has “waived any
challenge on the admissibility of [the] evidence.” Getz v.
Boeing Co., 654 F.3d 852, 868 (9th Cir. 2011) (no error in
district court’s reliance on new evidence submitted in reply
paper where the party failed to object).

    As the record makes manifest, Dutta sat on his hands in
the face of the new facts set forth in the Beasley Declaration.
State Farm submitted the Beasley Declaration on September
22, 2016. At no time after that submission did Dutta object
in the district court to the admissibility of the new matter nor
did he request an opportunity to offer a sur-reply. It was not
until his opening brief was filed in this appeal that Dutta
objected. Consequently, there was no error in the district
court’s consideration of the Beasley Declaration; Dutta
waived any challenge to its admissibility by not objecting to
it. See Getz, 654 F.3d at 868.

     B. Article III Standing

    This appeal is another installment in the development of
the jurisprudence evolving from the Supreme Court’s
decision in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016)
(Spokeo I). As relevant here, Spokeo I held that in order to
satisfy Article III’s standing requirement, a plaintiff seeking
damages for the violation of a statutory right must not only
plausibly allege the violation but must also plausibly allege
a “concrete” injury causally connected to the violation. Id.
at 1549. In the absence of a plausible concrete injury, Dutta
cannot establish standing to sue.
                    DUTTA V. STATE FARM                       11

    Embedded in the Constitution’s limitation on the
exercise of judicial power to “Cases” and “Controversies,”
U.S. Const. art. III, §§ 1, 2, is the doctrine of standing, which
restricts “the category of litigants empowered to maintain a
lawsuit in federal court to seek redress for a legal wrong.”
Spokeo I, 136 S. Ct. at 1547. A plaintiff may not bring a
generalized grievance, but rather must “show ‘a personal
stake in the outcome of the controversy.’” Gill v. Whitford,
138 S. Ct. 1916, 1929 (2018) (quoting Baker v. Carr, 369
U.S. 186, 204 (1962)). To demonstrate standing, a plaintiff
must plausibly plead facts to establish the following “three
elements”: (1) that he “suffered an injury in fact,” (2) that
there is “a causal connection between the injury and the
conduct complained of,” and (3) that it is “likely, as opposed
to merely speculative, that the injury will be redressed by a
favorable decision.” Lujan v. Defenders of Wildlife,
504 U.S. 555, 560–61 (1992) (citations and quotations
omitted).

    The presence of an injury in fact is the “[f]irst and
foremost” element a plaintiff must show to satisfy standing.
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103
(1998). The pleaded injury must be both “concrete and
particularized” and “actual or imminent, not conjectural or
hypothetical.” Lujan, 504 U.S. at 560 (citations and
quotations omitted). To be “particularized,” “the injury must
affect the plaintiff in a personal and individual way.” Id. at
560 n.1. To be “concrete” the injury “must actually exist,”—
that is, it must be “real” and “not abstract” or purely
“procedural”—but it need not be tangible. Spokeo I, 136 S.
Ct. at 1548–49 (quotations and citations omitted).

    Two years ago, the Supreme Court had occasion to
clarify the nature of an injury that will satisfy standing’s
“concrete” injury requirement in the context of a different
12                  DUTTA V. STATE FARM

FCRA provision that seemed to create statutory standing for
the private prosecution of its violation. Id. The Court
explained that, in order to determine if an intangible harm
meets the “concrete” injury requirement, courts must
“consider whether an alleged intangible harm [that is the
object of the statutory claim] has a close relationship to a
harm that has traditionally been regarded as providing a
basis for a lawsuit in English or American courts” and “the
judgment of Congress.” Id. at 1549. In simple terms, the
fact that Congress has created a statutory right does not
automatically and always confer Article III standing for a
plaintiff to sue in federal court for a plausibly claimed breach
of it. Spokeo I would go on to state that, although Congress
may “‘elevat[e] to the status of legally cognizable injuries
concrete, de facto injuries that were previously inadequate in
law,’” Congress’s identification of such harms “does not
mean that a plaintiff automatically satisfies the injury-in-fact
requirement whenever a statute grants a person a statutory
right and purports to authorize that person to sue to vindicate
that right.” Id. (quoting Lujan, 504 U.S. at 578) (alteration
in original); see also Robins v. Spokeo, Inc., 867 F.3d 1108,
1112 (9th Cir. 2017) (Spokeo II) (“[T]he mere fact that
Congress said a consumer . . . may bring such a suit does not
mean that a federal court necessarily has the power to hear
it.”). In short, “Article III standing requires a concrete injury
even in the context of a statutory violation.” Spokeo I, 136 S.
Ct. at 1549.

    Accordingly, the plausible pleading of a flat out violation
of a statutory provision will not necessarily support a civil
law suit in federal court since “a bare procedural violation
[of a law creating that right], divorced from any concrete
harm” will not constitute an injury-in-fact as demanded by
Article III. Id.; see also Summers v. Earth Island Inst.,
555 U.S. 488, 496 (2009) (“[D]eprivation of a procedural
                   DUTTA V. STATE FARM                     13

right without some concrete interest that is affected by the
deprivation—a procedural right in vacuo—is insufficient to
create Article III standing.”); Strubel v. Comenity Bank,
842 F.3d 181, 190 (2d Cir. 2016) (“[E]ven where Congress
has accorded procedural rights to protect a concrete interest,
a plaintiff may fail to demonstrate concrete injury where
violation of the procedure at issue presents no material risk
of harm to that underlying interest.”). Providing a real world
setting for such procedural violations, Spokeo I observed
that,

       [f]or example, even if a consumer reporting
       agency fails to provide the required notice to
       a user of the agency’s consumer information,
       that information regardless may be entirely
       accurate. In addition, not all inaccuracies
       cause harm or present any material risk of
       harm. An example that comes readily to
       mind is an incorrect zip code. It is difficult to
       imagine how the dissemination of an
       incorrect zip code, without more, could work
       any concrete harm.

Spokeo I, 136 S. Ct. at 1550 (emphasis added). At the same
time, courts must remain alert that, “the risk of real harm”
caused by the violation of a procedural right may be
sufficient to establish an injury in fact. Id. at 1549. “[A]
plaintiff in such a case need not allege any additional harm
beyond the one Congress has identified.” Id.

    On remand from the Supreme Court, in Spokeo II, we
considered how courts should evaluate whether a concrete
harm based on the procedural violation of a statute exists.
We concluded that courts must “ask: (1) whether the
statutory provisions at issue were established to protect [the
14                   DUTTA V. STATE FARM

plaintiff’s] concrete interests (as opposed to purely
procedural rights), and if so, (2) whether the specific
procedural violations alleged in [the] case actually harm, or
present a material risk of harm to, such interests.” Spokeo
II, 867 F.3d at 1113. In making the first inquiry, we ask
whether Congress enacted the statute at issue to protect a
concrete interest that is akin to a historical, common law
interest. The second inquiry “requires some examination of
the nature of the specific alleged [violations] to ensure that
they raise a real risk of harm to the concrete interests [the
statute] protects.” Id. at 1116. In other words, we must
consider whether, in the case before us, the procedural
violation caused a real harm or a material risk of harm.
Using this approach, Dutta’s claim as pleaded—i.e., that
State Farm violated his statutory rights to information
concerning use of his consumer credit report and an
opportunity to discuss the report with State Farm prior to any
adverse action being taken against him—must be evaluated
to determine whether it presents a concrete harm. 5

    As to the first step of the inquiry, Congress enacted
FCRA to ensure “fair and accurate credit reporting.” Spokeo
I, 136 S. Ct. at 1545 (quoting 15 U.S.C. § 1681(a)(1)).
Elaborating on its mission, we have explained that “FCRA
‘was crafted to protect consumers from the transmission of
inaccurate information about them’ in consumer reports.”
Spokeo II, 867 F.3d at 1113 (quoting Guimond v. Trans
Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995));
see also Syed v. M-I, LLC, 853 F.3d 492, 497 (9th Cir. 2017)

     5
       Though Dutta characterizes the FCRA violation as a substantive
one, we conclude that Dutta plausibly alleges only the violation of
procedural rights with respect to the timing of when he was given his
credit report and when State Farm made its adverse decision, which are
properly analyzed under Spokeo II.
                  DUTTA V. STATE FARM                     15

(noting that § 1681b(b)(2)(A) “promotes error correction by
providing applicants with an opportunity to warn a
prospective employer of errors in the report before the
employer decides against hiring the applicant on the basis of
information in the report”). In this vein, § 1681b(b)(3)
protects a job applicant’s interest in curbing the
dissemination of false information in a manner that could
cause harm to employment prospects. Section 1681b(b)(3)
thereby gives a job applicant a procedural protection that is
akin to pre-deprivation due process: notice and the
opportunity to contest erroneous information in a credit
report before the prospective employer takes an adverse
action based on such information.

    This interest in ensuring that employment
determinations are not affected by incorrect credit
information is real and not “purely procedural.” Spokeo II,
867 F.3d at 1113. Given Congress’s “concern[] that the
ability of employers to obtain consumer reports on current
and prospective employees may unreasonably harm
employees if there are errors in their reports,” S. Rep. No.
104-185, at 35, it is reasonable to infer that Congress
intended by its enactment of § 1681b(b)(3) to provide a
means to guard against that threat by not requiring “any
additional showing of injury.” Spokeo II, 867 F.3d at 1114.
Furthermore, the dissemination of false information
potentially harmful to future employment is analogous to
common law concerns with defamation or libel that causes
material damage—a harm “that has traditionally been
regarded as providing a basis for a lawsuit in [both] English
[and] American courts.” Spokeo I, 136 S. Ct. at 1549; see
also Spokeo II, 867 F.3d at 1114–15 (noting relationship
between curbing inaccurate credit information and
defamation and libel).
16                DUTTA V. STATE FARM

    Having made a showing that “the statutory provision[] at
issue [was] established to protect his concrete interests,”
Dutta must also demonstrate how the “specific” violation of
§ 1681b(b)(3)(A) alleged in the complaint actually harmed
or “present[ed] a material risk of harm” to him. Spokeo II,
867 F.3d at 1113. For example, in Spokeo II, we determined
that a successful showing had been made that a credit
reporting agency’s dissemination of a report that
inaccurately described the plaintiff’s marital status, age,
current employment, education, and wealth were not mere
technical violations. Spokeo II, 867 F.3d at 1117. Rather,
such inaccuracies presented a real risk to his future
employment prospects. Id.

    On the other side of the ledger, though just as violative
of an FCRA provision affording an important procedural
protection, in Bassett v. ABM Parking Services, Inc., we held
that the issuance of an unredacted receipt did not create a
material risk of harm in the form of identity theft or the
invasion of privacy sufficient to confer standing where the
consumer retained possession of the receipt and no one else
had viewed it. 883 F.3d 776, 782–83 (9th Cir. 2018).
Building upon this logic in a recent case, we concluded that
the plausibly alleged violation of that same provision, by
printing the expiration date of plaintiff’s debit card on a
receipt, could demonstrate a concrete harm when the
plaintiff alleged that she had subsequently suffered from
identity theft. Daniel v. Nat’l Park Serv., 891 F.3d 762, 766
(9th Cir. 2018). The plaintiff, nevertheless, lacked standing
because she did not plausibly allege that the harm was fairly
traceable to the defendant’s violation, rendering her
allegations nothing more than a “bare procedural violation.”
Id. at 767.
                       DUTTA V. STATE FARM                             17

    Like the plaintiff in Bassett, Dutta fails to establish
Article III standing empowering the district court to
adjudicate his federal statutory claim against State Farm
because, though he plausibly pleads a violation of
§ 1681b(b)(3)(A), he fails to demonstrate actual harm or a
substantial risk of such harm resulting from the violation.
More specifically, he does plead that State Farm violated the
statute by providing the Statutory Notice three days after
taking adverse action against him by deciding that he was
ineligible for the ACT employment program. He also
alleged that there were incorrect and misleading entries in
the credit report, and, in violation of § 1681b(b)(3)(A), he
was deprived of an opportunity to correct them. Further
refining focus, in addition to the alleged inaccurate reporting
of the modified status of mortgage loans, going straight for
the alleged inaccuracies fatal to his ACT application, Dutta
complained that a charged-off debt exceeding $1000 was
inaccurately reported as occurring on February 28, 2014
instead of some time in 2010. He pegged his claims of
inaccuracy to the date he stopped making payments. But,
the consumer credit report did not purport to establish when
Dutta stopped making payments. The transaction date
disqualifying Dutta from the ACT program was the date the
creditor charged off the debt as uncollectable. As to the date
of that transaction, as noted in the consumer credit report,
there is not a whisper of challenge by Dutta in the record. 6
Significantly, its accurate reporting meant that the charged-



    6
      Accepting as true Dutta’s claim that he stopped paying the debt in
2010, the Internal Revenue Code permits an unpaid creditor to take “as
a deduction any debt which becomes worthless within the taxable year.”
26 U.S.C. § 166(a)(1). Dutta’s lender, and not Dutta, had the right to
decide when to charge off his debt. This means that the charged-off debt
was, indeed, properly dated and accurately reported, given the absence
of any allegation to the contrary, as of the date reported by the creditor.
18                 DUTTA V. STATE FARM

off debt fell within State Farm’s established 24-month look
back period for eligibility to participate in the ACT program.

    At bottom, the Beasley Declaration dashed any hope
Dutta might have had to assert more than a bare procedural
violation of his FCRA statutory right, that is, to assert a
concrete injury that would have established his Article III
standing to sue State Farm for redress. The Beasley
Declaration makes clear that the existence of the charge off
within the 24-month ACT look back period alone
disqualified Dutta from continuing in the ACT program.
That fact made all of the inaccuracies or explanations Dutta
wanted to present to State Farm immaterial. None alone or
collectively would establish a concrete injury.
Consequently, although Dutta made a plausible showing of
State Farm’s procedural violation of FCRA, he failed to
establish facts showing he suffered actual harm or a material
risk of harm. Thus, Dutta failed to establish a concrete injury
for purposes of the injury-in-fact element of standing. On
these facts, the district court correctly determined that
Article III standing was wanting.

     AFFIRMED.